DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 18-38 contain allowable subject matter over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a system for detecting a deviation in a vertical contour of a road, the system mountable in a host vehicle. The independent claims identify the feature of “select a second image from the plurality of image, the second image captured at an earlier time than the first image, the second image including the first point, wherein selecting the second image is based on a distance the first point has moved between the first image and the second image; estimate an optical flow based on the first image and the second image; and determine the deviation in the vertical contour of the road based on the optical flow and a road surface model”. The closest prior art, Goncalves et al disclose a system for using optical flow to detect object moving past a camera and to select images of the moving objects, either taken singularly or in combination fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goncalves et al disclose a system for using optical flow to detect object moving past a camera and to select images of the moving objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374.  The examiner can normally be reached on Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        September 15, 2021.